Citation Nr: 0015764	
Decision Date: 06/15/00    Archive Date: 06/22/00

DOCKET NO.  96-47 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
blindness with anatomical loss of the left eye.

2.  Entitlement to a compensable rating for headaches.

3.  Entitlement to a total rating due to unemployability 
caused by service-connected disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from July 1943 to February 
1946, from March 1946 to February 1947, and from October 1950 
to April 1952.  His decorations include the Purple Heart 
Medal and the Combat Infantryman Badge, second award.

This case was previously before the Board of Veterans' 
Appeals (Board) in March 1998.  The issues certified on 
appeal were entitlement to a compensable rating for headaches 
and entitlement to a total rating due to unemployability 
caused by service-connected disability.  The Board noted, 
however, that the RO had also denied entitlement to increased 
ratings for other service-connected disabilities:  Blindness 
with anatomical loss of the left eye, evaluated as 40 percent 
disabling with special monthly compensation; the residuals of 
a shell fragment wound of the left shoulder, with injury to 
Muscle Group I, rated 20 percent; the residuals of a shell 
fragment wound of the abdominal wall, with injury to Muscle 
Group XIX, rated 10 percent; and peritoneal adhesions, rated 
10 percent.  The Board further noted that the veteran had 
submitted a timely Notice of Disagreement with respect to 
those issues but had not been issued a Statement of the Case 
(SOC).  

In April 1999, the veteran was issued an SOC with respect to 
the issues of increased ratings for left eye blindness; the 
residuals of a shell fragment wound of the left shoulder; the 
residuals of a shell fragment wound of the abdominal wall; 
and peritoneal adhesions.  In May 1999, the veteran submitted 
a timely substantive appeal (Form 9) only with respect to the 
issue of an increased rating for blindness in his left eye.  
Accordingly, only that issue was added to the appeal.  He did 
not, however, submit a timely substantive appeal with respect 
to the increased rating issues involving the left shoulder, 
abdomen, or peritoneal adhesions.  Thus, those issues were 
not added to the appeal.  In this regard, the Board notes 
that a written statement received in August 1999 is not 
timely as to the completion of an appeal as to any other 
issue.  38 C.F.R. § 20.302(c) (1999).


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran is able to wear an ocular prosthesis in the 
place of his enucleated left eye and is not blind in his 
nonservice-connected right eye.

3.  The veteran's headaches have not been shown to be 
prostrating in nature.

4.  The veteran's service-connected disabilities have not 
been shown to preclude substantially gainful employment 
consistent with the veteran's education and occupational 
history.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for 
blindness with anatomical loss of the left eye have not been 
met.  38 U.S.C.A. §§ 1155, 5107(a)(West 1991); 38 C.F.R. 
§§ 3.383(a), 4.1, 4.2, 4.7, 4.41, 4.42, 4.78, 4.84a, 
Diagnostic Code 6066 (1999).

2.  The criteria for a compensable rating for headaches have 
not been met. 38 U.S.C.A. §§ 1155, 5107(a)(West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, Diagnostic Code 8100 
(1999).

3.  The criteria for a total rating due to unemployability 
caused by service-connected disability have not been met. 
38 U.S.C.A. §§ 1155, 5107(a)(West 1991); 38 C.F.R. §§ 3.340, 
3.341, 4.16, 4.18, 4.19, and Part 4 (1999). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claims are plausible and thus well grounded within the 
meaning of 38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 
2 Vet. App. 629 (1992) (a claim of entitlement to an 
increased evaluation for a service-connected disability 
generally is a well-grounded claim). 

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the diagnostic codes of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
percentage ratings represent, as far as can practicably be 
determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  The applicable diagnostic codes will be set forth 
below.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, and 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to the disabilities at 
issue.  Although the recorded history of a disability is for 
consideration in order to make a more accurate evaluation, 
see 38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994). 


I.  The Left Eye

The evidence shows that in 1951, the veteran sustained shell 
fragment wounds which, in part, resulted in the anatomical 
loss of his left eye.  Service connection was subsequently 
granted for that disability, and a 100 percent schedular 
rating was assigned during a 6 month convalescent period 
following service.  Thereafter, the current 40 percent rating 
became effective from November 1, 1952.  A reopened claim for 
an increased rating for the service-connected loss of his 
left eye was received on May 1, 1995.  

A 40 percent rating is for assignment for the anatomical loss 
of one eye, where the vision in the other eye is 20/40 or 
better.  38 C.F.R. § 4.84a, Diagnostic Code 6066.  Service 
connection is not established for any right eye disability.  
VA is precluded from considering any disability in the 
nonservice- connected eye when computing the level of 
disability of the service-connected eye.  38 C.F.R. § 4.78; 
see Villano v. Brown, 10 Vet. App. 248, 250 (1997); see also 
38 C.F.R. § 4.14 (1999).  There is an exception in those 
instances where a veteran has suffered blindness in one eye 
as a result of service-connected disability and blindness in 
the other eye as a result of nonservice-connected disability, 
provided that the blindness in the nonservice-connected eye 
disability is not the result of the veteran's own willful 
misconduct.  38 U.S.C.A. § 1160(a)(1) (West 1991); 38 C.F.R. 
§ 3.383(a).  However, in this case, the medical evidence does 
not show that the veteran is blind in his nonservice-
connected right eye (See, e.g., the report of a VA optometric 
examination, performed in May 1999).  Accordingly, any visual 
acuity deficiency in the right eye is not for consideration.  
As 20/20 visual acuity reflects a lack of visual acuity 
deficiency, the right eye visual acuity is considered 20/20 
when evaluating the service-connected left eye disability.  
Additionally, in evaluating service-connected anatomical loss 
of the left eye, 10 percent is to be added to the rating 
assigned based on visual acuity if an artificial eye cannot 
be worn.  38 C.F.R. § 4.84a, footnote 6 following Diagnostic 
Codes 6061 - 6079 (1999).  The clinical evidence clearly 
establishes the veteran wears a left ocular prosthesis.  
Moreover, an additional separate rating for impairment of 
field vision under Diagnostic Code 6080 is not for 
application as combined ratings for disabilities of the same 
eye should not exceed the amount for total loss of vision of 
that eye, except where an enucleation or a serious cosmetic 
defect is added to the total loss of vision.  38 C.F.R. 
§ 4.80 (1999).  As noted above, the veteran is able to wear a 
prosthetic eyeball.  Hence, there is no schedular basis for 
assigning a rating in excess of 40 percent the veteran's 
anatomical loss of the left eye.  In this regard, the Board 
notes that the veteran is currently in receipt of special 
monthly compensation under 38 U.S.C. § 1114(k) and 38 C.F.R. 
§ 3.350(a) on account of anatomical loss of one eye, from May 
1, 1952.

The Board has considered the possibility of referring this 
issue to the Director of the VA Compensation and Pension 
Service for possible approval of an extraschedular rating for 
his service-connected left eye disability; however, the 
evidence does not show such an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(1999).  Notably, there is no documentation of work missed by 
the veteran or of termination from employment due solely to 
his service-connected left eye disability.  Moreover, there 
is no evidence that he has required frequent hospitalization 
for that disability.  In essence, the record shows that the 
manifestations of that disability are those contemplated by 
the current evaluation.  It must be emphasized that 
disability ratings are not job-specific.  They represent as 
far as can practicably be determined the average impairment 
in earning capacity as a result of diseases or injuries 
encountered incident to military service and their residual 
conditions in civilian occupations.  Generally, the degrees 
of disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Absent evidence to the 
contrary, the Board finds no reason for referral of this case 
to the Director of VA Compensation and Pension purposes for a 
rating outside the regular schedular criteria.

II.  Headaches

The veteran's chronic headache disability is rated by analogy 
to a migraine, in accordance with 38 C.F.R. § 4.124a, 
Diagnostic Code 8100.  A noncompensable rating is warranted 
for attacks which average less than one every two months over 
the last several months.  A 10 percent rating is warranted 
for characteristic prostrating attacks averaging one in two 
months over the last several months.  A 30 percent rating is 
warranted when there are characteristic prostrating attacks 
occurring on an average of once a month over the last several 
months.  A 50 percent rating is warranted for very frequent 
completely prostrating and prolonged attacks which are 
productive of severe economic inadaptability.

The RO's October 1995 decision on appeal, which granted 
service connection for headaches and assigned a 
noncompensable evaluation, was an initial rating award.  As 
held in AB v. Brown, 6 Vet. App. 35, 38 (1993), "on a claim 
for an original or an increased rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation." When an initial rating award 
is at issue, a practice known as "staged" ratings may 
apply.  That is, at the time of an initial rating, separate 
ratings can be assigned for separate periods of time based on 
the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The evidence shows that the veteran has complained of 
headaches with a frequency of one to two times a month (VA 
examination report, dated in July 1995) to a frequency of 
constant, throughout the day, every day for the last six 
months.  (See, e.g., VA examination report, dated in January 
1997.)  However, there is no objective evidence, such as a 
well-documented treatment history, that they have occurred 
even as frequently as once every two months over the last six 
months or that they are prostrating in nature.  Indeed, there 
is evidence the veteran sought treatment for headaches on 
only two occasions during the relevant appeal period.  (See 
private medical record, dated in May 1998, and VA outpatient 
report dated in August 1998.)  On VA examination in July 
1995, the veteran denied any history of associated 
photophobia, nausea, vomiting or neurologic sequelae.  No 
such complaints were made on VA examination in January 1997.  
When seen in May 1998, it was noted the veteran was taking no 
medication, except a vitamin supplement, and no treatment was 
prescribed for his complaint of headaches at that time or in 
August 1998.  On VA examination in August 1998, the veteran 
reported he seldom took anything for his headaches.  
Accordingly, the Board is of the opinion that the service-
connected headache disability more nearly approximates the 
criteria for the noncompensable rating currently in effect.  
In arriving at this decision, the Board finds that the nature 
and extent of the veteran's headaches have been consistent 
since the initial rating award in October 1995 and that there 
is, therefore, no basis for the application of staged 
ratings.

The Board has also considered the possibility of referring 
this issue to the Director of the VA Compensation and Pension 
Service for possible approval of an extraschedular rating; 
however, again, the evidence does not show that the service-
connected headaches present such an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

III.  The Total Rating Due to Unemployability

VA will grant a total rating for compensation purposes where 
the evidence shows that the veteran, by reason of his 
service-connected disability(s), is precluded from obtaining 
or maintaining substantially gainful employment consistent 
with his education and occupational experience, where the 
schedular rating is less than total, provided that if there 
is only one service-connected disability, it must be ratable 
at 60 percent or more.  If there are two or more service-
connected disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent.  Disabilities resulting from a common etiology or 
single accident, or multiple injuries incurred in action will 
be considered as one disability.  38 C.F.R. § 4.16(a).

Where the veteran does not meet the schedular standards 
outlined above, consideration must also be given to whether 
the veteran is unemployable based upon the veteran's actual 
industrial impairment, not merely the level of industrial 
impairment experienced by the average person.  Hatlestad, v. 
Derwinski, 1 Vet. App. 164 (1991); VAOPGCPREC 75-91 (O.G.C. 
Prec. 75-91); 57 Fed. Reg. 2317 (1992); 38 C.F.R. § 4.16(b).  

Advancing age and nonservice-connected disabilities may not 
be considered in the determination of whether a veteran is 
entitled to a total disability rating based upon individual 
unemployability.  38 C.F.R. §§ 4.16(a), 4.19.  

The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is a recognition that the impairment makes it difficult to 
obtain and keep employment.  The question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether the veteran can find 
employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).

Substantially gainful employment is that which is ordinarily 
followed by the nondisabled to earn a livelihood, with 
earnings common to the particular occupation in the community 
where the veteran resides.  VA Adjudication Manual, M21-1, 
Paragraph 50.55(8).  This suggests a living wage.  Ferraro v. 
Derwinski, 1 Vet. App. 326, 332 (1991).  The ability to work 
sporadically or obtain marginal employment is not 
substantially gainful employment.  Moore v. Derwinski, 1 Vet. 
App. 356, 358 (1991).

With amputations, sequelae of fractures and other residuals 
of trauma shown to be of static character, a showing of 
continuous unemployability from the date of incurrence, or 
the date the condition reached the stabilized level, is a 
general requirement in order to establish the fact that the 
present unemployability is the result of the disability.  
However, consideration is to be given to the circumstances of 
employment in individual claims, and, if the employment was 
only occasional, intermittent, a tryout or unsuccessful, or 
eventually terminated on account of the disability, present 
unemployability may be attributed to the static disability.  
38 C.F.R. § 4.18.

Service connection is established for the following:  
Blindness with anatomical loss of the left eye, evaluated as 
40 percent disabling with special monthly compensation; the 
residuals of a shell fragment wound of the left shoulder, 
with injury to Muscle Group I, evaluated as 20 percent 
disabling; the residuals of a shell fragment wound of the 
abdominal wall, with injury to Muscle Group XIX, evaluated as 
10 percent disabling; peritoneal adhesions, evaluated as 10 
percent disabling; and headaches, evaluated as 
noncompensable.  Although the combined evaluation for the 
service-connected disabilities is only 60 percent, all of the 
veteran's disabilities are related to injuries incurred in 
action, and as such meet the schedular criteria for 
consideration of a total rating under 38 C.F.R. § 4.16(a).  
(It must be emphasized that disability evaluations are 
combined not added under 38 C.F.R. § 4.25 (1999) and that, as 
in this case, the combined rating may differ from the sum of 
the ratings).  The remaining question, then, is whether the 
veteran is unemployable due to those disabilities.

The evidence shows that since 1952, the veteran's service-
connected disabilities have remained generally static in 
nature.  Indeed, between the time of his VA examination in 
1952 and 1987, when he retired, there are no treatment or 
examination reports or other competent evidence that his 
service-connected disabilities had changed in any way.  
Moreover, he acknowledges that despite those disabilities and 
a 5th grade education, he worked for almost 20 years as a 
janitor and material handler and that during that entire 
time, he lost only 15 days due to unspecified illness.  (See, 
e.g., VA Form 21-8940, Veteran's Application for Increased 
Compensation Based on Unemployability, received in May 1996.)  
Finally, the evidence shows that he retired in 1987 due to 
age rather than disability (See, id.).  In this regard, it 
must be emphasized that age is not considered with respect to 
claims for a total rating for compensation purposes.  

Since 1987, the only disability for which service connection 
has been established is the veteran's headaches; however, as 
noted above, they are minimally disabling.  Even when 
considered with the veteran's other service-connected 
disabilities, there is simply no evidence that his service-
connected disabilities render him unemployable.  The Board 
notes that in August 1998 and April 1999, a VA examiner 
stated that the veteran's left shoulder disability would make 
gainful employment, particularly that involving physical 
labor, a difficult task.  The Board does not disagree.  As 
noted above, a combined 60 percent rating, such as the 
veteran's, constitutes recognition that the service-connected 
disabilities make it difficult to obtain or maintain 
employment.  However, that is not the same as saying that the 
veteran is unemployable.  As noted above, the veteran's 
service-connected left shoulder disability has remained 
essentially unchanged since when he was able to maintain 
gainful employment for 20 years despite the service-connected 
disabilities, to include the left shoulder disability as well 
as service-connected blindness of the left eye.  Nonservice-
connected disability is not considered in determining whether 
a total compensation rating due to unemployability is 
warranted.  Accordingly, the Board concludes that the veteran 
is not totally unemployable due to his service-connected 
disabilities.  


ORDER

Entitlement to a rating in excess of 40 percent for blindness 
with anatomical loss of the left eye is denied.

Entitlement to a compensable rating for headaches is denied.

Entitlement to a total rating due to unemployability caused 
by service-connected disability is denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 

